DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because of the following informality:
Line 3: Change “As” to “When”.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 1, paragraph 2, line 5: Change “temperature” to “temperatures”.
Page 1, paragraph 2, line 6: Check the translation of “most potential”.  The current translation is awkward.
Page 3, paragraph 11, line 2: Change “adhesion” to “adhesive”.  Compare with paragraph 9, line 1.
Page 5, paragraph 32, line 3: Change “goo” to “good”.
Page 7, paragraph 46, line 3: Change “goo” to “good”.
Page 8, paragraph 49: Should this be Step S2 instead of Step S1?  Please review.
Page 9, paragraph 54, line 3: Change “As” to “When”.


Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 3: Change “adhesion” to “adhesive”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Heo, U.S. Pat. Pub. No. 2013/0056735, Figures 1-3, and further in view of Huh, U.S. Pat. Pub. No. 2004/0169174, Figure 5.




    PNG
    media_image1.png
    401
    402
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    276
    463
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    478
    488
    media_image3.png
    Greyscale








    PNG
    media_image4.png
    293
    509
    media_image4.png
    Greyscale

Regarding claim 1: Heo Figures 1-3 disclose an organic light emitting diode display panel (100), comprising: a substrate (101), a passivation layer (118) disposed on the substrate (101), an organic light emitting diode element (120) disposed on the passivation layer (118), a cover plate (102) disposed on the organic light emitting diode element (120) and a sealant (150), which is disposed between the cover plate (102) and the passivation layer (118).  Heo specification ¶¶ 22-55.  Heo does not disclose an adhesive layer disposed on the passivation layer and located at a periphery of the organic light emitting diode element, or that the sealant corresponds to the adhesive layer.
Huh Figure 5 discloses an organic light emitting diode display panel, comprising: a substrate (40), an organic light emitting diode element (41-47) disposed on the substrate (40), an adhesive layer (13) disposed on the substrate (40) and located at a periphery of the organic light emitting diode element (41-47), a cover plate (10) disposed on the organic light emitting diode element (41-47) and a sealant (lateral walls 
Regarding claim 2, which depends from claim 1: Heo discloses that a material of the passivation layer (118) is silicon oxide.  Heo specification ¶ 44.
Regarding claim 4, which depends from claim 1: The combination discloses that the substrate (101) comprises a display area (101a) and a packaging area surrounding the display area (101a); the organic light emitting diode element (120) is located in the display area (101a), and the adhesive layer (Huh adhesive layer (13)) is located in the packaging area.  See Heo specification ¶¶ 26, 29; Huh specification ¶ 46.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heo and Huh, and further in view of Ingle, U.S. Pat. Pub. No. 2005/0062174, Figure 2, and Jiao, U.S. Pat. Pub. No. 2016/0260785.
Ingle, Figure 2:

    PNG
    media_image5.png
    321
    746
    media_image5.png
    Greyscale


Ingle Figure 2 discloses an adhesive material used as a sealant (161) for a perimeter of a display panel, the adhesive layer being an epoxy resin doped with titanium dioxide, calcium oxide and silicon dioxide.  Ingle specification ¶¶ 21, 28.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ingle materials as the adhesive because the modification would have involved a selection of a known material based on its suitability for its intended use.
Jiao discloses a desiccant material used in a display device that can include calcium oxide and silicon oxide. Jiao specification ¶ 52.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the silicon oxide in the combination because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heo and Huh, and further in view of Su, U.S. Pat. Pub. No. 2018/0331320, Figure 2a and Yamada, U.S. Pat. No. 6,833,668, Figure 5.





    PNG
    media_image6.png
    211
    488
    media_image6.png
    Greyscale

Yamada Figure 5:

    PNG
    media_image7.png
    300
    488
    media_image7.png
    Greyscale

Regarding claim 5, which depends from claim 1: The combination does not disclose that the passivation layer is provided with a groove corresponding to the periphery of the organic light emitting diode element, and the adhesion layer is located in the groove.
Su Figure 2a discloses a display device in which the passivation layer (17) is provided with a groove (35) corresponding to the periphery of the OLED element (20, 22, 23) and the sealant (32) is in the groove (35).  Su specification ¶¶ 42-50.  One Id. ¶ 43.
Yamada Figure 5 discloses a design for a display device in which a groove in a substrate (1’) is filled with a desiccant-containing resin (14), which further reduces oxygen and moisture intrusion.  Yamada discloses that a seal (26) is on the desiccant-containing resin (14) at the periphery of the substrate (1’).  Yamada specification, col. 10, ll. 20-35; col. 6, l. 65 – col. 7, l. 34, col. 7, l. 43 – col. 8, l. 16; col. 8, ll. 23-26; col. 9, ll. 34-45.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Yamada design because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heo, Figures 6A-6F, and further in view of Huh and Ushifusa, U.S. Pat. Pub. No. 2004/0095060, Figures 7(a)-8(g).
Heo, Figure 6A:

    PNG
    media_image8.png
    198
    738
    media_image8.png
    Greyscale





    PNG
    media_image9.png
    265
    742
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    298
    722
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    300
    729
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    330
    750
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    399
    730
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    422
    474
    media_image14.png
    Greyscale

Ushifusa Figures 8(c)-8(g):

    PNG
    media_image15.png
    633
    453
    media_image15.png
    Greyscale


Heo Figures 1-3 disclose an alternate embodiment in which the organic light emitting diode element (120) is formed on the passivation layer (118).  Id. ¶¶ 44, 45.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Heo Figures 1-3 embodiment in Heo Figures 6A-6F because the modification would have involved a selection of a known material based on its suitability 
Huh Figure 5 discloses the use of an adhesive (13) and a sealant (lateral wall (12), which comprises glass frit and a binder).  Huh specification ¶¶ 45, 46.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Huh Figure 5 design in Heo because the modification would have involved a selection of a known design based on its suitability for its intended use.  Once combined, the combination discloses coating of sealant to a position on the cover plate corresponding to the a periphery of the organic light emitting diode element; forming an adhesive layer on the sealant; assembling the cover plate and the substrate so that the adhesive layer bonds the substrate and the cover plate.
Ushifusa Figures 7(a)-8(g) disclose a method for joining two substrates of a display device, the first substrate (1) with the display area and a shield resin film (20) and adhesive/sealant (22), the second substrate (2) with a rib (3), the rib (3) and second substrate (2) joined with the adhesive/sealant (22), shield resin film (20), and first substrate (1).  Ushifusa specification ¶¶ 63-73, 79-90.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ushifusa steps in the combination, because the Ushifusa steps provide an alternate way of joining the substrates.  Once the technique from Ushifusa is used in the combination, the combination discloses forming an adhesive layer on the passivation layer corresponding to a periphery of the organic light emitting diode element; providing a cover plate, and coating a sealant encircling a position on the cover plate corresponding to the adhesive layer and assembling the cover plate and the substrate so that the 
Regarding claim 7, which depends from claim 6: Heo discloses that a material of the passivation layer (118) is silicon oxide.  Heo specification ¶ 44.
Regarding claim 9, which depends from claim 6: The combination discloses that the substrate (101) comprises a display area (101a) and a packaging area surrounding the display area (101a); the organic light emitting diode element (120) is located in the display area (101a), and the adhesive layer (Huh adhesive layer (13)) is located in the packaging area.  See Heo specification ¶¶ 26, 29; Huh specification ¶ 46.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heo, Huh, and Ushifusa, and further in view of Ingle and Jiao.
Regarding claim 8, which depends from claim 6: The combination does not disclose the materials of the adhesive layer (13) other than to note that the adhesive layer (13) is preferred to be a material that can be UV hardened.  Huh specification ¶ 46.  Heo notes that the sealing member (150) is used to prevent moisture and oxygen entry.  Heo specification ¶ 50.
Ingle Figure 2 discloses an adhesive material used as a sealant (161) for a perimeter of a display panel, the adhesive layer being an epoxy resin doped with titanium dioxide, calcium oxide and silicon dioxide.  Ingle specification ¶¶ 21, 28.  One having ordinary skill in the art at a time before the effective filing date would be 
Jiao discloses a desiccant material used in a display device that can include calcium oxide and silicon oxide. Jiao specification ¶ 52.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the silicon oxide in the combination because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heo, Huh, and Ushifusa, and further in view of Su and Yamada, U.S. Pat. No. 6,833,668, Figure 5.
Regarding claim 10, which depends from claim 6: The combination does not disclose forming a groove on the passivation layer corresponding to the periphery of the organic light emitting diode element; the adhesive layer in Step S2 is formed in the groove.
Su Figure 2a discloses a display device in a groove (35) is formed on the passivation layer (17) corresponding to the periphery of the OLED element (20, 22, 23),and the sealant (32) is formed in the groove (35).  Su specification ¶¶ 42-50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Su design in the combination because the Su design would further reduce the oxygen and moisture that entered the device.  Id. ¶ 43.
Yamada Figure 5 discloses a design for a display device in which a groove is formed in a substrate (1’), and a desiccant-containing resin (14), which further reduces oxygen and moisture intrusion, is formed in the groove.  Yamada discloses that a seal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Victoria K. Hall/Primary Examiner, Art Unit 2897